Filed 7/29/16 P. v. Risch CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B264550

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA085668)
         v.

JEFFREY RISCH

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Deborah
C. Brazil, Judge. Appeal dismissed.
         James R. Bostwick, Jr., under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       Jeffrey Risch committed two crimes while on probation. In August 2014, he
assaulted Domenick Convertino after Convertino’s dog bit Risch’s girlfriend. Risch
lifted Convertino off the ground by the throat, struck him twice in the head with a
baseball bat, and choked him from behind with the bat. When a witness pulled him away
from Convertino, the victim ran away and hid, but 20 minutes later Risch found him and
struck him multiple times with a rubber mallet. On February 12, 2015, Risch struck
another victim several times and stole his bicycle.
       Risch pleaded no contest to a charge of assault with a deadly weapon upon
Convertino and admitted he had inflicted great bodily injury. (Pen. Code, §§ 245, subd.
(a)(1), 12022.7.)1 As to the second victim, he pleaded no contest to a charge of grand
theft person. (§ 211.) Pursuant to a plea agreement, the trial court sentenced Risch to the
upper term of four years in prison for the assault (§ 245, subd. (a)(1)) plus a consecutive
three years for having inflicted great bodily injury (§ 12022.7, subd. (a)) and the middle
term of eight months for the theft (§§ 18, 487, subd. (c), 1170.1, subd. (a)), for a total of
seven years and eight months. His probation was terminated.
       Without seeking or obtaining a certificate of probable cause (§ 1237.5), Risch
timely appealed, challenging his sentence, the validity of his plea, and an unspecified
“other” defect. We appointed counsel to represent Risch on appeal. After examining the
record, appointed counsel filed an opening brief certifying he had found no issue for
appellate review and asking this court to review the record independently. (People v.
Wende (1979) 25 Cal. 3d 436, 441-442.) On November 25, 2015, we sent letters to Risch
and appointed counsel, directing counsel to forward the appellate record to Risch and
advising Risch that within 30 days he could personally submit any contentions or issues
that he wished us to consider. Counsel submitted a declaration confirming he had
advised Risch of his right to file a supplemental brief. No such brief has been submitted.
       We have examined the entire record and are satisfied that Risch’s counsel has
fully complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal. 4th 106,


       1
           All subsequent statutory references will be to the Penal Code.

                                               2
109-110 and People v. Wende, supra, 25 Cal.3d at page 441. Risch’s no-contest plea and
failure to obtain a certificate of probable cause limit the potential scope of his appeal to
“[g]rounds that arose after entry of the plea and do not affect the plea’s validity” or “[t]he
denial of a motion to suppress evidence under Penal Code section 1538.5.” (Cal. Rules
of Court, rule 8.304(b); see § 1237.5.) The record fails to demonstrate any such issue
exists.
                                      DISPOSITION
          The appeal is dismissed.
          NOT TO BE PUBLISHED.




                                                          CHANEY, Acting P. J.


WE CONCUR:



                JOHNSON, J.



                LUI, J.




                                              3